Citation Nr: 1548253	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  15-02 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a heart disability (claimed as heart murmur and ischemic heart disease), status post heart valve replacement and coronary artery bypass grafting (CABG) surgery.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claim for entitlement to service connection for a heart disability.  The Veteran's original claim for entitlement to service connection for a heart disability was previously denied in a January 2007 rating decision.  The June 2011 rating decision followed a special review of the claims file mandated by federal court order ("Nehmer review"), because ischemic heart disease was only added to the list of presumptive diseases associated with herbicide exposure effective August 31, 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had temporary duty in the Republic of Vietnam in 1968; his exposure to an herbicide agent is therefore presumed.

2.  The Veteran has a current diagnosis of coronary artery disease, status post CABG surgery.

3.  The Veteran's ischemic heart disease is presumed to be etiologically related to his exposure to an herbicide agent during his active military service.



CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for coronary artery disease, status post CABG surgery, have been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103 , 5103A (West 2014) or 38 C.F.R. § 3.159  (2015).

II.  Service Connection

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

If a veteran was exposed to an herbicide agent during active service and manifests ischemic heart disease (including atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery) to a degree of 10 percent or more any time after such service, such disease will be service connected even though there is no record of such disease during service, provided that the rebuttable presumption  provisions of §3.307(d) are satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

III.  Analysis

The Veteran contends that he is entitled to service connection for ischemic heart disease resulting from his exposure to Agent Orange in the Republic of Vietnam during the Vietnam War.  Specifically, the Veteran has asserted that between 1966 and 1968, while serving as an aircraft maintenance mechanic with the 21st Tactical Airlift Squadron stationed in Okinawa Japan, he made numerous trips to Vietnam taking cargo to the war zone in C-130s, and that he was responsible for unloading and servicing aircraft at various bases in the Republic of Vietnam and would spend nights and sometimes weeks in-country.

A review of the claims file demonstrates that the Veteran has been diagnosed with coronary artery disease, and underwent CABG surgery in October 2002.  The Veteran submitted a November 2010 letter from his family physician indicating that the Veteran was then being medically managed for coronary artery disease.  

The Veteran's DD Form 214 documents that he served in the United States Air Force with approximately two years of foreign service.  The Veteran's service personnel records associated with the claims file include an Air Military Record documenting duty in Okinawa, Japan from December 1965 to June 1968 and a temporary duty assignment to Southeast Asia for a 16 day period in January 1968.  The claims file contains an August 2014 memorandum representing a formal finding of lack of information required to corroborate in-country Vietnam service, with a determination that the information submitted was insufficient to send to the Joint Services Records Research Center (JSRRC) or to allow for meaningful research of the National Archives and Records Administration records.  

In support of his assertions that he had service during which he set foot on the landmass of the Republic of Vietnam, the Veteran submitted statements from three fellow Air Force service members, each of which specifically assert that they personally knew the Veteran and were stationed with him at the Naha Air Force Base in Okinawa, Japan.  Each of these servicemen state that the Veteran participated in several flights into Vietnam, with all specifically identifying Cam Ranh Bay as one of the in-country locations of the Veteran's temporary duty assignments.  Of particular note, one of the statements indicating that the Veteran went on periodic temporary duty assignments (TDY) to the 374th Tactical Air Wing's detachment at Cam Ranh Bay in South Vietnam is from a serviceman, R.M., whose name appears in the Veteran's service personnel records in a performance report covering the Veteran's period of service from March 1967 through March 1968.  As the Officer in Charge, R.M. wrote that he observed the Veteran often, both in Okinawa and "TDY to SEA." 

While official military records do not affirmatively show that the Veteran was ever stationed in Vietnam, they do not contradict the evidence offered by the Veteran.   The Board notes that the Veteran and his fellow servicemen who provided lay statements are competent to present lay evidence regarding the Veteran's service within the Republic of Vietnam.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board finds no reason to doubt the truthfulness of such statements, and finds particularly probative the lay statement of R.M. supporting the Veteran's assertion of service within Cam Ranh Bay, as the service personnel records include an evaluation by this individual indicating that he personally observed the Veteran during a temporary duty assignment to southeast Asia at some point between March 1967 and March 1968.  

Therefore, extending the benefit of doubt to the Veteran, the Board finds that the Veteran had active military service in the Republic of Vietnam during the Vietnam War.  With such service, the Veteran is presumed to have been exposed to herbicides, and his current coronary artery disease is presumed to have resulted from such herbicide exposure.  See 38 C.F.R. §  3.307, 3.309 (2015).  Accordingly, service connection for coronary artery disease, status post CABG surgery, is found warranted on a presumptive basis, and the Board need not engage in further discussion regarding potential entitlement to service connection on a direct basis.


ORDER

Service connection for coronary artery disease, status post CABG surgery, is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


